

Exhibit 10.2


AMENDMENT NUMBER FOUR
TO THE
HENRY SCHEIN, INC.
1994 STOCK INCENTIVE PLAN
(As Amended and Restated Effective as of March 27, 2007)
 
WHEREAS, Henry Schein, Inc. (the “Company”) maintains the Henry Schein, Inc.
1994 Stock Incentive Plan (as amended and restated effective as of March 27,
2007), as amended (the “Plan”);


WHEREAS, pursuant to Section 13 of the Plan, the Company has reserved the right
to amend the Plan;


WHEREAS, the Company desires to amend the Plan in certain respects; and


WHEREAS, pursuant to Section 13 of the Plan, approval by the Company’s
stockholders is required with respect to this amendment.


NOW, THEREFORE, the Plan is hereby amended effective as of November 19, 2010,
subject to stockholder approval at the 2011 annual stockholders’ meeting, and
solely with respect to Awards granted on or after November 19, 2010, as follows:


1.  
The definition of “Subsidiary” in Section 2(qq) of the Plan is amended in its
entirety to read as follows:



“(qq) “Subsidiary” means each of the following: (i) any “subsidiary corporation”
within the meaning of Section 424(f) of the Code; (ii) any entity, trade or
business (including, without limitation, a partnership or limited liability
company) that is directly or indirectly controlled 50% or more (whether by
ownership of stock, assets or an equivalent ownership interest or voting
interest) by HSI or one of its Subsidiaries; and (iii) any other entity in which
HSI or any of its Subsidiaries has a material equity interest and which is
designated as an “Subsidiary” by resolution of the Committee; provided that,
unless otherwise determined by the Committee, the Common Stock subject to any
Award constitutes “service recipient stock” for purposes of Section 409A of the
Code or otherwise does not subject the Award to Section 409A of the Code.  An
entity shall be deemed a Subsidiary of HSI only for such periods as the
requisite ownership relationship is maintained unless otherwise determined by
the Committee.”


2.  
Section 6(a) of the Plan is amended in its entirety to read as follows:



“(a) Grant.  The Committee may grant Options to Key Employees and Consultants of
the Company.  Notwithstanding the foregoing, Options intended to be Incentive
Stock Options shall be granted only to Key Employees of HSI or any Subsidiary
that constitutes a “subsidiary corporation” within the meaning of Section 424(f)
of the Code.”

 
 

--------------------------------------------------------------------------------

 



3.  
The following sentences are hereby added to the end of Section 6(e) of the Plan
as follows:



“Any Incentive Stock Option will not qualify as such, among other events (i) if
the Key Employee disposes of the Common Stock acquired pursuant to the Incentive
Stock Option at any time during the two (2) year period following the grant date
or the one (1) year period following the date on which the Incentive Stock
Option is exercised, or (ii) except in the event of the Key Employee’s death or
disability, as defined in Section 22(e)(3) of the Code, if the Key Employee is
not employed by the HSI or any Subsidiary that constitutes a “subsidiary
corporation” within the meaning of Section 424(f) of the Code at all times
during the period beginning on the grant date and ending three months before the
date of exercise of the Incentive Stock Option.  To the extent that any Option
does not qualify as an Incentive Stock Option (whether because of its provisions
or the time or manner of its exercise or otherwise), it shall not effect the
validity of the Option and such Option or the portion thereof which does not
qualify shall constitute a separate non-qualified option.”


4.  
Except as amended hereby and expressly provided herein, the Plan shall remain in
full force and effect.



IN WITNESS WHEREOF, this amendment has been executed February 15, 2011.




 
HENRY SCHEIN, INC.
     
By:
/s/ Michael S. Ettinger
 
Name: Michael S. Ettinger
 
Title: Senior Vice President